Citation Nr: 0628122	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-15 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




REMAND

The veteran served on active duty from March 1941 to October 
1945.  He died in April 2003.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision by the RO.

By a May 1952 decision, the veteran was service connected for 
pulmonary tuberculosis from October 4, 1951.  During August 
1952 the veteran underwent a segmental resection surgery of 
the right apex of the lung, and nodulectomy of the right 
dorso-apical segment of his lung.  By an April 1953 decision, 
the veteran's pulmonary tuberculosis was noted as being 
completely arrested, and his disability evaluation was 
reduced from 100 percent to 30 percent.

The cause of the veteran's death as recorded on his death 
certificate was cerebrovascular accident, with contributing 
factors of pneumonia, chronic obstructive pulmonary disease 
(COPD), and advanced Alzheimer's dementia.  The appellant 
contends that the veteran's service-connected post-resection 
surgery and pulmonary tuberculosis made him more susceptible 
to the pneumonia and COPD that ultimately contributed to his 
death.  In a September 2003 opinion made after review of the 
claims file, a VA examiner concluded that it was less than 
likely that the veteran's lung resection was a factor in his 
COPD and death from pneumonia.  She opined that lung 
resection caused restrictive lung disease, not obstructive 
lung disease; that the veteran's COPD was due to cigarette 
smoking; and that his pneumonia was a result of his severe 
COPD and his dementia.  She noted that there was no evidence 
that he had active pulmonary tuberculosis at the time of his 
death.  

The appellant's representative alleged in his July 2006 brief 
that the VA examiner appeared to be unsure as to whether the 
veteran's tuberculosis was active, that the RO failed to 
obtain treatment records that were relevant to the 
appellant's claim, and that the RO failed in its duty to 
assist.  The Board notes that, in her authorization for 
release of records from the Fargo VAMC, the appellant stated 
that the veteran went there for annual check-ups every April.  
Review of the record shows that the RO did not obtain a 
complete set of the veteran's medical records from the Fargo 
VAMC.  The claims file only contains an April 2002 report of 
a follow-up examination from the Fargo VAMC.  That report 
notes that the veteran was stable in comparison with a 
December 2001 discharge summary, but that discharge summary 
is not in the record, nor (except as further noted below) are 
there other earlier medical records from the Fargo VAMC.  
There are some older records from the Fargo VAMC in the 
record, the last being from August 1991, but it is not clear 
that they are complete.  The Board notes that the record 
shows that in April 1984 the veteran was admitted to the 
Fargo VAMC with a diagnosis of COPD, but it is not a detailed 
report.  In March 1987 the veteran's representative filed an 
informal claim for an increased evaluation of his service-
connected lung condition, based on the April 1984 
hospitalization.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
physically in the claims file.  See Bell v Derwinski, 2 Vet. 
App. 611, 613 (1992).

The appellant in an August 2003 statement also claimed that, 
because the veteran's treatment for tuberculosis in the early 
1950s at the Hot Springs VAMC, the veteran had bronchitis 
many times, and he had been hospitalized for pneumonia many 
times, possibly at the Avera Health Care Center under the 
care of Dr. Shousha, now deceased.  In her August 2003 
authorization for release of records from the Marshall County 
Avera Medical Center, and the veteran's treating physician, 
Dr. Scott Purintun, the appellant limited the time frame to 
when the veteran was hospitalized during February 2003 before 
he was transferred to a nursing home.  The records obtained 
consisted of a February 8, 2003, admission report, and a 
February 11, 2003, discharge report, both by Dr. Purintun.  
One other discharge document notes that Dr. Purintun was both 
the referring physician, and the attending physician, 
indicating that the veteran had a prior history of treatment 
with Dr. Purintun.  The record contains a brief April 2004 
statement on VA form 21-4138 by Dr. Purintun that he believes 
that COPD was the major contributing factor in the veteran's 
death.  There is also a January 2004 letter from Dr. Donna M. 
Small on Marshall County Medical Clinic letterhead to the 
effect that, in her opinion it was pneumonia that played a 
significant role in the veteran's death.

The appellant also provided an August 2003 authorization for 
release of medical records from the Hot Springs VAMC where 
the veteran was initially treated for his tuberculosis during 
the period 1951 to 1953.  She also mentioned records from the 
Minneapolis VAMC where the veteran underwent lung resection 
surgery in 1952.  The Board notes that those early VA records 
are in the claims file, and were the basis for the initial 
grant of service connection for the veteran's tuberculosis 
and the progress of his claim.  

For the foregoing reasons, a remand is needed to obtain all 
of the veteran's past treatment records from the Fargo VAMC, 
and to allow the appellant to provide release forms for 
obtaining all of the veteran's past treatment records from 
the Marshall County Avera Medical Center, from Dr. Purintun, 
and Dr. Small, or others she may identify, as may be 
appropriate.  

The Board also notes that the VA reviewer who provided the 
September 2003 opinion did not address whether the 
tuberculosis and/or lung resection residuals, which clearly 
affected a vital organ, could be considered a contributory 
cause of death in terms of debilitating effects and 
impairment of health that would have rendered the veteran 
materially less capable of resisting the effects of the 
terminal process. Additionally, it would be helpful to have a 
medical opinion on the question of the likelihood that the 
cerebrovascular accident or obstructive lung disease was 
attributable to military service or service-connected 
disability.  Accordingly, this matter is hereby REMANDED for 
the following actions:

1.  Ask the appellant to identify, and 
provide releases for, any additional 
private treatment records relating to her 
claim for service connection for the 
cause of the veteran's death that she 
wants VA to help her obtain.  She should 
be asked to provide releases that cover 
the entire veteran's past treatment 
records from the Marshall County Avera 
Medical Center, from Dr. Purintun, and 
from Dr. Small.  She should identify who 
the veteran's primary care physician was 
during the years leading up to his death 
(if not Dr. Purintun), and provide a 
release for his or her treatment records.  
If she provides appropriate releases, 
assist her in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2005).  The materials 
obtained, if any, should be associated 
with the claims file.

2.  Obtain all treatment records for the 
veteran, including archived records, from 
the Fargo VAMC for the period from April 
1953 to April 2003.  Also obtain any 
relevant records up to April 2003 from 
any other VA facility identified by the 
appellant that have not already been 
obtained for the record.  The evidence 
obtained should be associated with the 
claims file.

3.  After the foregoing development has 
been completed, refer the claims file to 
a VA physician with expertise in 
disability experienced by the veteran to 
review the expanded claims file, and to 
render an opinion on whether the 
veteran's service connected post-
resection surgery or pulmonary 
tuberculosis contributed to his death, 
either directly, or indirectly by 
contributing to and facilitating the 
onset of his COPD or pneumonia.  A 
specific finding should be made on 
whether or not the veteran's tuberculosis 
was active at the time of his death, and 
whether there were any relapses where it 
had become active and needing treatment 
at any time since April 1953 up to the 
time of his death.  If the examiner finds 
that the veteran's COPD was due to 
cigarette smoking, inasmuch as the 
appellant contends that he was not a 
long-term heavy smoker, his reported 
history of smoking noted in examinations, 
and the onset of his COPD, and episodes 
of pneumonia, should be documented in the 
examiner's report.  The examiner should 
include a detailed discussion of why, or 
why not, there is any causal relationship 
between the veteran's tuberculosis and 
his COPD and/or his chronic attacks of 
pneumonia.  The examiner should also 
address the question of whether 
tuberculosis or lung resection residuals 
caused any general debilitating effect 
and impairment of health such that the 
veteran was rendered materially less 
capable of resisting the effects of the 
disease process(es) that ultimately 
caused his death.  

Finally, the examiner should be asked to 
provide opinions as to the medical 
probabilities that cerebrovascular 
disease, obstructive pulmonary disease, 
dementia, or recurring pneumonia had its 
onset during the veteran's period of 
military service, and as to the medical 
probabilities that any such process was 
made worse by service-connected 
tuberculosis or lung resection residuals.  
The examiner should provide a detailed 
rationale for his/her opinions.  

4.  Thereafter, take adjudicatory action 
on the appellant's claim for service 
connection for the cause of the veteran's 
death.  If the benefit sought remains 
denied, issue a supplemental SOC to the 
appellant and her representative.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  This matter must be 
afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).

